Case 5:12-cr-00257-TAD-MLH Document 331 Filed 02/09/21 Page 1 of 2 PageID #: 1408




                              UNITED STATES DISTRICT COURT

                              WESTERN DISTRICT OF LOUISIANA

                                     SHREVEPORT DIVISION


  UNITED STATES OF AMERICA                            CRIM. ACTION NO. 5:12-00257-01

  VERSUS                                              JUDGE TERRY A. DOUGHTY

  ALWYN NORD STEWART, JR.                             MAG. JUDGE MARK HORNSBY

                                     MEMORANDUM ORDER

         Pending before the Court is a Letter/Motion for Reconsideration filed by Defendant Alwyn

  Nord Stewart, Jr. (“Stewart”) [Doc. No. 330]. Stewart filed a Motion for Compassionate Release

  [Doc. No. 316] on November 30, 2020, and the Standard Procedural Order [Doc. No. 317] was

  issued that same day. The Government filed its response [Doc. No. 320] on December 9, 2020.

  The Court issued a Memorandum Ruling and Order denying Stewart’s Motion for Compassionate

  Release on December 15, 2020 [Doc. Nos. 321, 322].

         In the pending Letter/Motion, Stewart asks the Court to reconsider its December 15, 2020

  Memorandum Ruling and Order. However, on January 25, 2021, Stewart filed a Notice of Appeal

  [Doc. No. 327] of the Court’s ruling on his motion for compassionate release. The appeal remains

  pending. Therefore, this Court has no jurisdiction to rule on the pending Letter/Motion for

  Reconsideration.

         Additionally, even if the Court did have jurisdiction, it would deny the Letter/Motion.

  Stewart asserts that he did not receive the Government’s response [Doc. No. 320] in time to file a

  reply. However, the Standard Procedural Order [Doc. No. 317], does not authorize a petitioner for

  compassionate relief to file a reply.
Case 5:12-cr-00257-TAD-MLH Document 331 Filed 02/09/21 Page 2 of 2 PageID #: 1409




         Further, the Fifth Circuit has explained that a Rule 59(e) motion “calls into question the

  correctness of a judgment,” but “is not the proper vehicle for rehashing evidence, legal theories,

  or arguments that could have been offered,” or were offered, “before the entry of judgment.”

  Templet v. HydroChem, Inc., 367 F.3d 473, 478-79 (5th Cir. 2004) (citations and internal

  quotation marks omitted). Although Stewart disagrees with the Court’s determination in this

  case, the Court has previously considered and rejected his arguments and finds no reason to alter

  or amend the Judgment. Accordingly,

         IT IS ORDERED that Stewart’s Letter/Motion for Reconsideration [Doc. No. 330] is

  DENIED. If Stewart wishes to supplement the record on appeal, he should file a motion with the

  Clerk of Court for the Fifth Circuit.

         MONROE, LOUISIANA, this 9th day of February, 2021.




                                                             TERRY A. DOUGHTY
                                                        UNITED STATES DISTRICT JUDGE
